State of Maryland v. Kenneth Hart, No. 74, September Term, 2015. Opinion by Greene, J.

CRIMINAL PROCEDURE — RIGHT TO BE PRESENT — WAIVER

A defendant has a due process right to be present at every critical stage of his or her trial from
the time the jury is impaneled until it reaches a verdict or is discharged. This common law right
is implemented by Maryland Rule 4-231. Additionally, pursuant to Maryland Rule 4-326, a
defendant has a right to be present, and to be heard, before a trial judge responds to any
communication from an impaneled jury that “pertains to the action.” Ordinarily,
communications between a trial judge and a jury, and a declaration of a mistrial are considered
stages of trial at which a defendant has a right to be present.

When the court received a jury note indicating a deadlock, the note pertained to the action
within the meaning of Rule 4-326, and Hart had a right to be present to discuss the court’s
response to the note. The record indicates that Hart was involuntarily absent due to a medical
emergency. Where defense counsel, in the absence of his client, consented to a review of a jury
note in the presence of the trial judge and the prosecutor, counsel waived the defendant’s right
to be present for a limited purpose.

Upon notification of Hart’s absence, the court was required to take reasonable steps to assure
the defendant’s presence at all stages of the criminal trial before proceeding against the
defendant in absentia. Under the circumstances, after reviewing the contents of the jury note
with the jury foreman, the prosecutor and defense counsel, it was unreasonable for the trial
judge to refuse to continue the proceedings, at least, one day before exercising her discretion to
proceed with trial in the defendant’s absence.

The court also abused its discretion when it violated Hart’s right to be present for the declaration
of a mistrial based on perceived manifest necessity. After jeopardy attaches, retrial is barred if
a mistrial is declared without the defendant’s consent unless there is a showing of “manifest
necessity” to declare the mistrial. In determining the existence of a hung jury, the trial judge
may not disregard the manifest necessity analysis. Here, the declaration was premature and
manifest necessity did not exist, because the defendant was involuntarily absent, and the judge
did not adopt any reasonable alternatives to the declaration. Where a declaration of mistrial
occurs in the absence of manifest necessity, and without the consent of the defendant, double
jeopardy bars a retrial.
Circuit Court for Montgomery County           IN THE COURT OF APPEALS
Case No. 124131
Argued: March 31, 2016                               OF MARYLAND

                                                             No. 74

                                                  September Term, 2015

                                      ______________________________________

                                                 STATE OF MARYLAND

                                                               v.
                                                    KENNETH HART


                                             Barbera, C.J.
                                             *Battaglia,
                                             Greene,
                                             Adkins,
                                             McDonald,
                                             Watts,
                                             Hotten,

                                                        JJ.
                                      ______________________________________

                                                Opinion by Greene, J.
                                      ______________________________________

                                             Filed: August 19, 2016

                                      *Battaglia, J., now retired, participated in the
                                      hearing and conference of this case while an
                                      active member of this Court; after being recalled
                                      pursuant to the MD Constitution, Article IV,
                                      Section 3A, she also participated in the decision
                                      and adoption of this opinion.
       In this case, we address a defendant’s right to be present at trial as it pertains to

communications with a jury foreperson during the deliberation phase of a trial as well as a

trial court’s declaration of a mistrial on the ground of manifest necessity. Kenneth Hart

(“Hart”), the defendant, was present throughout the two-day trial. On the second day of

trial, after closing arguments and the administration of jury instructions, jury deliberations

began at 7 p.m. After approximately three and a half hours of deliberation, the trial court

received a jury note. The judge informed the prosecutor and defense counsel of the

communication, and made arrangements for the sheriffs to bring Hart, who was in custody,

to the courtroom. While they were waiting for Hart to arrive, defense counsel requested a

“preview” of the content of the jury note. The note indicated that the jury was deadlocked

on a particular count and asked for guidance. Shortly thereafter, the judge was informed

that Hart had been transported to a hospital due to a medical emergency. After the judge

discussed the note with the prosecutor and defense counsel, the court summoned the jury

foreperson to discuss the nature of the deadlock. Although Hart was not present, and

despite objections from defense counsel, the judge accepted a partial verdict from the jury.

Hart was found guilty on three counts. The trial court then declared a mistrial on the

perceived deadlocked count on the basis of manifest necessity.

       At a post-trial hearing, the trial court recognized its error in receiving the partial

verdict in Hart’s absence, and ordered a new trial for the counts on which Hart had been

convicted. The trial judge concluded, however, that there was manifest necessity to declare

a mistrial, and denied defense counsel’s motion to dismiss the deadlocked count.
       For the reasons explained below, we disagree with the entry of a mistrial on the

perceived deadlocked count. We hold that the trial court erred when it responded to the

jury note without first conducting an adequate inquiry into the voluntariness of Hart’s

absence from the court proceedings. Furthermore, the trial judge erred in prematurely

declaring a mistrial—an extraordinary remedy—without first considering reasonable

alternatives to the declaration, because Hart was involuntarily absent. These errors were

not harmless, and resulted in prejudice to Hart. Because manifest necessity did not exist,

under the unique facts of the case, a retrial on the particular count is barred on the grounds

of double jeopardy.

                  FACTUAL AND PROCEDURAL BACKGROUND

       As a result of a traffic stop, Hart was found to be in possession of controlled

dangerous substances, including heroin, cocaine, and phencyclidine (“PCP”). Hart was

indicted on several counts, which resulted in a two-day jury trial. On May 19, 2014, the

trial commenced in the Circuit Court for Montgomery County. After the State concluded

its case-in-chief, Hart did not present any evidence, and rested his case. The trial court’s

instructions to the jury included the modified Allen charge on the jury’s duty to deliberate.1

Four charges were submitted to the jury: Count 1: possession of heroin with intent to



1
  “The term ‘Allen instruction’ is a legal eponym derived from a United States Supreme
Court opinion ‘approv[ing] the use of an instruction in which the jury was specifically
asked to conciliate their differences and reach a verdict.’” Nash v. State, 439 Md. 53, 90,
94 A.3d 23, 45, cert. denied, 135 S. Ct. 284, 190 L. Ed. 2d 209 (2014) (citing Kelly v. State,
270 Md. 139, 140 n.1, 310 A.2d 538, 539, n.1 (1973)). Here, the judge provided the jurors
with Maryland Criminal Pattern Jury Instruction 2:01, which governs a jury’s duty to
deliberate.
                                            -2-
distribute; Count 2: possession of heroin; Count 3: possession of cocaine; Count 4:

possession of PCP. At approximately 7 p.m., the jury began deliberations; a deputy sheriff

took Hart into custody and escorted him to a holding area.

       At 10:21 p.m., the trial court received a written note from the jury. The judge

summoned the prosecutor and defense counsel, and arranged for Hart to be brought to the

courtroom. After a period of time, the court was still waiting for Hart’s arrival. While the

bailiff contacted the sheriffs to ascertain Hart’s whereabouts, the following conversation

ensued between the trial judge, prosecutor and defense counsel:

       THE COURT: Do you want your client present when I tell you about the
       note?

       [DEFENSE COUNSEL]: I would love a preview first. I’ll waive him for the
       preview.

       THE COURT: You’ll what?

       [DEFENSE COUNSEL]: I’ll fill - - I’ll fill him in.

       THE COURT: Okay, here’s a copy.

The jury note stated: “After thorough deliberation the jury split on charge #1. No new

information can help us reach consensus. What should we do?” Meanwhile, continued

efforts were made to have the sheriffs escort Hart to the courtroom. At approximately

10:48 p.m., the judge was informed that Hart was absent due to a medical emergency:

       [DEFENSE COUNSEL]: I’m informed, your honor, or the court has just - -
       the courtroom has been informed at this late hour, 10:48 or so, that Mr. Hart
       is experiencing medical problems and is likely en route by ambulance to the
       hospital.

       THE COURT: Yes, we received a note from the jury at approximately
       10:21[p.m.,] which reads, “After thorough deliberation the jury is split on
                                           -3-
charge number one. No new information can help us reach consensus. What
should we do?” While we were waiting for the sheriffs to bring the defendant
and after repeated calls we just found out that there’s a medical emergency.
He’s on his way to the hospital. What do you want to do about the note?

[DEFENSE COUNSEL]: This is certainly a situation of first impression for
me. I have no information on his medical condition aside from a call from
the sheriff’s department saying he’s en route with chest pains. Presumably
he could be fine tomorrow morning. Maybe not. Maybe not at all. The jury
has deliberated for nearly four hours, after two full days of trial. One of two
things I would suggest at this point - - I mean, I don’t have Mr. Hart by my
side, which makes me apprehensive to make any moves on his behalf. But
perhaps an inquiry as to how seriously they’re deadlocked or - -

THE COURT: Do you want me to bring the foreperson out and ask the
foreperson?

[DEFENSE COUNSEL]: I think that would at least give us some guidance,
because my gut says ask them to come back in the morning and continue to
deliberate, give them the Allen charge, find out what Mr. Hart’s status is. I’d
hate to - - I don’t think I’m in a position to request a mistrial without him by
my side and without his input.

THE COURT: Counsel?

[PROSECUTOR]: They haven’t been asked to continue to deliberate yet. I’ll
defer to the court as to what we do.

THE COURT: Well, I’ll bring the foreperson out and ask him whether or not
- - if they can’t come back tomorrow, you know, after having a good night’s
sleep, do they think that they can deliberate some more? Hi.

JUROR 132: Hi.

THE COURT: You can - - you can just stand right there. We received your
note. And it indicates that no new information can help [the jury] reach
consensus. But what I was wondering is - - I mean, it’s been a long day. Do
you think that after going home and maybe getting a good night’s rest and
coming back tomorrow you can start deliberating again with a clearer head,
or do you think it’s no use?

JUROR 132: We had a very good process in there. And there was (sic) a
couple of times where we initially took a minute and everyone just thought
                                     -4-
       and thought. We went around the room three times, we gave everyone a
       chance to talk, and then we all answered each other. We voted three times
       going around. And at the end, there was (sic) people in the room who said
       there was no information that could change their mind. If you want to know,
       I can tell you what the vote count was.

       THE COURT: No, not right now. But when you say information, are you
       saying information that could be gained from you all discussing it with each
       other or information that we could give?

       JUROR 132: I think either . . . . I think that there are people in the room who
       have unequivocal positions on each side. And they said there’s nothing that
       could change their mind.

       THE COURT: Okay. And you don’t think a good night’s sleep would help.

       JUROR 132: No, I don’t think so.

The judge then asked the prosecutor and defense counsel if they had any questions for the

foreperson. Each replied in the negative, and the foreperson returned to the jury room. The

following exchange then took place:

       [DEFENSE COUNSEL]: I think the only thing that I am in a position to
       request at this moment is that they be excused for the night and read the
       Allen charge first thing in the morning, start deliberations again. If they
       pass a similar note suggesting that they’re deadlocked, we can deal with it
       accordingly. But they haven’t been read the Allen charge. And most
       importantly I don’t know what Mr. Hart’s situation [is]. And without
       him to give me his input related to his desires, I would be I think
       delinquent in my duties if I requested a mistrial on his behalf.

       [PROSECUTOR]: Your honor, I can just tell you from the State’s
       perspective based on what I heard I don’t think anything is going to change.
       The people who are set on their positions are going to, after coming back,
       anything actually going to change materially to make the posture change (sic)
       - - so the State is not interested in that. But I’ll defer to - - in terms of coming
       back and letting them get the Allen charge and continue to deliberate, in light
       of what I heard. But I’ll defer as to what ends up happening.

       THE COURT: Okay. With respect to what you’re referring to, the Allen
       charge, basically that’s already been given in the jury instruction - - [a] jury’s
                                              -5-
      duty to deliberate. They’ve already got this. The foreperson came out. He
      indicated that, you know, they’ve taken breaks, they’ve gone over it, in
      response to my question, because the note wasn’t clear where it says no new
      information could help. And the response to my question was whether he
      was talking about information from us or information from the deliberations,
      and he said both. So based on his responses to my questions I’m not going
      to ask them to deliberate any further. I’m reluctant right now to say a mistrial
      as to charge number one, because I don’t know what the verdict sheet says2
      . . . . But I don’t see that there’s anything that would prohibit me from
      declaring a mistrial after we see the verdict sheet, do you?

      [DEFENSE COUNSEL]: I mean, I’ve stated my position. I think that they
      should be charged - -

      THE COURT: No, I understand that. But I’m just asking you at this point.

      [PROSECUTOR]: Your honor, I think we should look at the verdict sheet.

      [DEFENSE COUNSEL]: Mr. Hart is not even in the building.

      THE COURT: I understand that, but that’s through no fault of the
      court. And we don’t know what his circumstances are.

      [DEFENSE COUNSEL]: I agree with that, but I don’t want to - - I mean,
      there’s only a couple of options. He’s either legitimately experiencing
      medical issues, which I think in light of him proceeding through this whole
      trial - - and seemingly the stresses would at some point manifest and come
      to a head, and that would be appropriate with the timing associated with this,
      or he’s faking it which, you know, I don’t put any stock in whatsoever. But
      I don’t think he should be punished by virtue of the fact that he’s fallen ill.

      THE COURT: I don’t see this as punishment. What do you see as
      punishment for it? I don’t understand what you’re - -

      [DEFENSE COUNSEL]: Taking a partial verdict in his absence, not
      allowing him to consult with me about the issue of mistrial. Now I’ve stated
      my position. And that may or may not be his position, but we don’t know
      his position.



2
  The colloquy focused exclusively on Count 1. Therefore, at that time, it was unclear to
the judge whether the jury had already rendered a unanimous vote on the remaining counts.
                                           -6-
       THE COURT: So are you suggesting that this could be open-ended? We’ve
       got a verdict on at least some of the counts, and I’m inclined to accept that
       and then based on the verdict sheet declare a mistrial on one and two or just
       - - I don’t know what it says. So let’s bring the jury in.

The court summoned the jury and received a partial verdict. The jury announced it was

unable to reach a verdict as to Count 1; however, Hart was found guilty on the remaining

possession counts. The jury was then hearkened, polled, and dismissed. Thereafter, the

judge declared a mistrial as to Count 1, the perceived deadlocked count.

       Nearly three months after the jury returned a partial verdict, on August 18, 2014,

Hart filed, through counsel, a Motion to Dismiss Enumerated Counts and Motion for New

Trial. He moved to dismiss Count 1 on the grounds of double jeopardy. He argued that

the mistrial was not supported by manifest necessity because either the jury was not truly

deadlocked, or Hart was involuntarily absent; without manifest necessity, a retrial is barred.

At a hearing, on August 22, 2014, the trial judge affirmed her finding of manifest necessity

based on the jury deadlock, and denied the motion to dismiss Count 1. The Court did,

however, recognize its error in accepting the partial verdict in Hart’s absence, and granted

a new trial for the three counts on which Hart had been convicted.

       On August 26, 2014, Hart noted an interlocutory appeal to the Court of Special

Appeals seeking review of the trial court’s decision to deny Hart’s motion to dismiss Count

1. Two days later, the trial court granted a stay of trial pending appellate review.

       On August 12, 2015, in an unreported opinion, the Court of Special Appeals

reversed the trial court’s denial of the motion to dismiss Count 1. It held, under Maryland

Rule 4-231, that Hart had a right to be present at the declaration of the mistrial on Count 1;


                                            -7-
Hart neither waived his right to be present nor consented to the declaration of the mistrial,

and none of the exceptions under Rule 4-231(b) existed. The intermediate appellate court

determined that due to Hart’s involuntary absence, manifest necessity did not exist to

declare a mistrial, and therefore, double jeopardy barred retrial.

         The State filed a petition for writ of certiorari with this Court. We granted certiorari

to answer the following questions, which we have rephrased:3

      1. Did Defendant have a right to be present at the colloquy with the jury
         foreperson, and, if so, was that right waived by defense counsel?

      2. Did Defendant have a right to be present at the declaration of the mistrial? If
         so, was it harmless error for the court to declare a mistrial when Defendant
         was involuntarily absent?

      3. Assuming that the trial court committed reversible error in declaring a
         mistrial as to Count 1, is the appropriate remedy dismissal or retrial?

State v. Hart, 445 Md. 487, 128 A.3d 51 (2015). For the reasons stated below, we shall

hold that Hart had a right to be present at the colloquy with the jury foreperson. Defense



3
    The original questions presented are:
     1. Did the Court of Special Appeals err in holding that the trial court violated
         Maryland Rule 4-231 by discussing a jury note with the foreperson in Hart’s
         absence where defense counsel waived Hart’s presence in order to view the
         note, and also suggested that the trial court question the foreperson about the
         note in Hart’s absence?
     2. Where a mistrial as to one count was manifestly necessary due to jury
         deadlock, did Hart, who was unavailable, not have a right to be present for
         the trial court’s declaration of a mistrial as to that count, and if Hart did have
         a right to be present, was the error in declaring a mistrial in his absence
         harmless?
     3. Assuming that the trial court committed reversible error in declaring a
         mistrial as to a deadlocked count in Hart’s absence, did the Court of Special
         Appeals err in holding that dismissal of a deadlocked count, rather than
         retrial, was the appropriate remedy?
                                                -8-
counsel, however, in his client’s absence, consented to a limited discussion between the

court, the prosecutor, defense counsel and the jury foreperson concerning the content of

the jury note. Defense counsel did not waive Hart’s right to be present for any other stage

of the trial, and defense counsel’s limited consent to an inquiry regarding the jury deadlock

cannot be deemed a waiver of Hart’s right to be present for the trial court’s ultimate

response to the jury note. Accordingly, the trial judge erred in declaring a mistrial in Hart’s

involuntary absence without first continuing the case. The declaration was premature and

manifest necessity did not exist, because the defendant was involuntarily absent, and the

judge did not adopt any reasonable alternatives to the declaration. In the absence of

manifest necessity, double jeopardy bars a retrial of Count 1. Therefore, we affirm the

judgment of the Court of Special Appeals.

                                STANDARD OF REVIEW

       When a violation of a criminal defendant’s right to be present is at issue, we apply

the harmless error analysis.

       [T]he harmless error principle is fully applicable to a defendant’s right to be
       present during a stage of the trial. Prejudice will not be conclusively
       presumed. If the record demonstrates beyond a reasonable doubt that the
       denial of the right could not have prejudiced the defendant, the error will not
       result in a reversal of his conviction.

Noble v. State, 293 Md. 549, 568–69, 446 A.2d 844, 854 (1982). See Perez v. State, 420
Md. 57, 65, 21 A.3d 1048, 1053 (2011) (“Md. Rule 4-326 protects an important right, and

therefore we employ the harmless error analysis when reviewing violations of the rule.”)

(citation omitted). In Dorsey v. State, we described harmless error:



                                             -9-
       We conclude that when an appellant, in a criminal case, establishes error,
       unless a reviewing court, upon its own independent review of the record, is
       able to declare a belief, beyond a reasonable doubt, that the error in no way
       influenced the verdict, such error cannot be deemed ‘harmless’ and a reversal
       is mandated. Such reviewing court must thus be satisfied that there is no
       reasonable possibility that the evidence complained of—whether
       erroneously admitted or excluded—may have contributed to the rendition of
       the guilty verdict.

276 Md. 638, 659, 350 A.2d 665, 678 (1976) (footnote omitted).

       “Once error is established, the burden is on the State to show that it was harmless

beyond a reasonable doubt. The record must affirmatively show that the communication

(or response or lack of response) was not prejudicial.” Denicolis v. State, 378 Md. 646,

658–59, 837 A.2d 944, 952 (2003) (citing Noble, 293 Md. at 563, 446 A.2d at 850–51);

see also State v. Yancey, 442 Md. 616, 628, 113 A.3d 685, 692 (2015) (“We have

steadfastly maintained, however, that the State has the burden to prove harmlessness.”).

“The harmless error standard is highly favorable to the defendant . . . .” Perez, 420 Md. at

66, 21 A.3d at 1054 (quoting Dove v. State, 415 Md. 727, 743, 4 A.3d 976, 985 (2010)).

“[A]n ambiguous record cannot support a harmless error argument, and if an ambiguous

record is insufficient, so, surely, is a silent record.” Denicolis, 378 Md. at 659, 446 A.2d

at 851 (citing Taylor v. State, 352 Md. 338, 351, 722 A.2d 64, 71 (1998)).

       Ordinarily, the decision whether to grant a mistrial is reviewed under the abuse of

discretion standard. We explained in Simmons v. State:

       [O]ur cases make clear that we apply the abuse of discretion standard of
       review in cases of mistrial. “It is well-settled that a decision to grant a
       mistrial lies within the sound discretion of the trial judge and that the trial
       judge’s determination will not be disturbed on appeal unless there is abuse
       of discretion.” Carter v. State, 366 Md. 574, 589, 785 A.2d 348, 356 (2001)

                                           - 10 -
      . . . . Reading [State v. Fennell, 431 Md. 500, 66 A.3d 630 (2013)], along
      with both United States Supreme Court precedent and our own prior case law
      demonstrates that although a reviewing court should not simply “rubber
      stamp” a trial judge’s ruling of a mistrial, the trial judge is “far more
      ‘conversant with the factors relevant to the determination’ than any
      reviewing court can possibly be” and, therefore, we review the trial judge’s
      grant of a mistrial for abuse of discretion . . . That is, we look to whether the
      trial judge’s exercise of discretion was “manifestly unreasonable, or
      exercised on untenable grounds, or for untenable reasons.” Stabb v. State,
      423 Md. 454, 465, 31 A.3d 922, 928 (2011) (citations and quotations
      omitted); Wilson v. John Crane, Inc., 385 Md. 185, 198, 867 A.2d 1077, 1084
      (2005) (“There is an abuse of discretion where no reasonable person would
      take the view adopted by the trial court . . . or when the court acts without
      reference to any guiding rules or principles . . . . or when the ruling is
      violative of fact and logic.”)[.]

436 Md. 202, 212–13, 81 A.3d 383, 389 (2013) (internal citations omitted). We apply the

de novo standard, however, when there is an issue as to whether a trial court properly

interpreted and applied the Maryland Rules when declaring a mistrial sua sponte:

      [E]ven with respect to a discretionary matter, a trial court must exercise its
      discretion in accordance with correct legal standards. Therefore, . . . where
      an order involves an interpretation and application of Maryland
      constitutional, statutory or case law, our Court must determine whether the
      trial court’s conclusions are “legally correct” under a de novo standard of
      review.

Schisler v. State, 394 Md. 519, 535, 907 A.2d 175, 184 (2006) (internal citations and

quotation marks omitted).

                                      DISCUSSION

      In Maryland, a criminal defendant has a common law right to be present at all critical

stages of the trial. See Grade v. State, 431 Md. 85, 95, 64 A.3d 197, 202 (2013); Pinkney

v. State, 350 Md. 201, 209, 711 A.2d 205, 209 (1998); Stewart v. State, 334 Md. 213, 224,

638 A.2d 754, 759 (1994). This right is implemented by Maryland Rule 4-231, which
                                           - 11 -
states: “A defendant shall be present at all times when required by the court.” We have

explained the importance of this right:

       This Court consistently has recognized that “an accused in a criminal
       prosecution for a felony has the absolute right to be present at every stage of
       his trial from the time the jury is impaneled until it reaches a verdict or is
       discharged, and there can be no valid trial or judgment unless he has been
       afforded that right.” This well settled constitutional and common law right,
       as we have often recognized, is guaranteed by Article 5 of the Maryland
       Declaration of Rights, and, in some measure, by the Fourteenth Amendment
       to the United States Constitution. It is also preserved by Maryland Rule
       4-231.

State v. Harris, 428 Md. 700, 712–13, 53 A.3d 1171, 1178 (2012) (citations and footnotes

omitted). “The constitutional right of a defendant to be present at trial is rooted largely in

the right to confront witnesses and is also protected in some situations by the Due Process

Clause where the right of confrontation is not implicated.” Pinkney, 350 Md. at 209, 711

A.2d at 209 (citations omitted). This right “vindicates two primary interests: enabling the

defendant to assist in the presentation of a defense, and ensuring the appearance of fairness

in the execution of justice.” Id. (citing State v. Hudson, 574 A.2d 434, 438 (N.J. 1990)).

       A criminal defendant’s right to be present at all stages of trial is not absolute, and

includes limitations. Md. Rule 4-231(b). For example, a defendant’s presence is not

required “at a conference or argument on a question of law [.]” Id. Furthermore, this right

is subject to waiver. Previously, in Maryland, this common law right could only be waived

“by the defendant himself and be done expressly.” Williams v. State, 292 Md. 201, 216,

438 A.2d 1301, 1308 (1981); see also Midgett v. State, 216 Md. 26, 37, 139 A.2d 209, 214–

15 (1958) (“[T]he right to be present is personal to the accused and cannot be waived by

his counsel.”). In Williams, this Court modified the common law right to permit, under
                                            - 12 -
certain circumstances, waiver by counsel in light of modern developments.4 292 Md. at

218–19, 438 A.2d at 1309–10. The Williams Court explained:

       Today, with the complexity of many criminal trials and the absolute right of
       counsel if there is a danger of incarceration, our system proceeds upon the
       assumption that it is primarily counsel’s function to assert or waive most
       “rights” of the defendant . . . With respect to all criminal trials, or parts of
       trials, taking place after the issuance of our mandate in this case, an effective
       waiver of the defendant’s right to be present at every stage of the trial will
       not always require a personal waiver by the defendant. Where the right of
       confrontation is not implicated, and where there is involved no other right
       requiring intelligent and knowing action by the defendant himself for an
       effective waiver, a defendant will ordinarily be bound by the action or
       inaction of his attorney . . . [I]f the defendant himself does not affirmatively
       ask to be present at such occurrences or does not express an objection at the
       time, and if his attorney consents to his absence or says nothing regarding
       the matter, the right to be present will be deemed to have been waived.
292 Md. at 218, 438 A.2d at 1309–10. Pursuant to Rule 4-231(c), waiver of a defendant’s

right to be present at a critical stage of trial may occur under the following conditions:

       The right to be present . . . is waived by a defendant:

              (1) who is voluntarily absent after the proceeding has commenced,
              whether or not informed by the court of the right to remain; or
              (2) who engages in conduct that justifies exclusion from the
              courtroom; or
              (3) who, personally or through counsel, agrees to or acquiesces in
              being absent.




4
  Under common law, the right to be present could not be waived by counsel’s action or
inaction, because “[w]hen many of our earlier cases involving waiver of the right to be
present were decided, there was no right to counsel, including state-furnished counsel to
indigents, in many criminal cases presenting the possibility of incarceration.” Williams,
292 Md. at 217, 438 A.2d at 1309.
                                            - 13 -
Additionally, as explained in the Committee note to Rule 4-231, “[e]xcept when

specifically covered by this Rule, the matter of presence of the defendant during any stage

of the proceedings is left to case law and the Rule is not intended to exhaust all situations.”

       In the case sub judice, the first issue presented is whether Hart had a right to be

present at the colloquy with the jury foreperson, and, if so, whether that right was waived.

The State argues that the Court of Special Appeals erred in addressing this issue, because

it was not preserved for appellate review. Maryland Rule 8-131(a) defines the scope of

appellate review, and states, in pertinent part:

       Ordinarily, the appellate court will not decide any other issue unless it plainly
       appears by the record to have been raised in or decided by the trial court, but
       the Court may decide such an issue if necessary or desirable to guide the trial
       court or to avoid the expense and delay of another appeal.

The issue before the Court of Special Appeals was the propriety of the trial court’s denial

of Hart’s motion to dismiss Count 1 on the grounds of double jeopardy. In its unreported

opinion, the intermediate appellate court stated:

       We hold that Hart had a right to be present when the trial court declared a
       mistrial on Count 1, and the declaration of a mistrial in his absence was in
       error. Because the entry of a mistrial in Hart’s absence was erroneous in the
       first place, there could be no manifest necessity for declaration of the mistrial.
       As a result, retrial on that charge is barred by double jeopardy.

As part of its analysis, the intermediate appellate court necessarily had to explore the

circumstances surrounding the trial judge’s decision to declare a mistrial. It determined

that “[d]ue to the factual nature of the inquiries surrounding the trial court’s decision to

declare a mistrial,” the declaration of a mistrial was not purely legal in nature. Finding no

evidence of waiver or an applicable exception to the right to be present, under Rule


                                             - 14 -
4-231(b)(1),5 the intermediate appellate court held that Hart’s right to be present had been

violated twice by the trial court—at the colloquy and at the declaration of the mistrial—

when the judge proceeded in Hart’s involuntary absence. To the extent that the issue

regarding the propriety of the colloquy may have been unpreserved for appellate review,

we hold that the Court of Special Appeals properly exercised its discretion to consider it.

The colloquy was sufficiently interrelated with the issue concerning the declaration of the

mistrial in Hart’s absence. See Unger v. State, 427 Md. 383, 407–08, 48 A.3d 242, 256

(2012) (“It is a settled principle of Maryland procedure that, for purposes of preservation

in various contexts, where the issue raised by a litigant is sufficiently interrelated with

another issue not raised, the court will treat them as if both issues were raised by the

litigant.”); Stewart, 334 Md. at 222, 638 A.2d at 758 (“The word ‘ordinarily’ [in Rule 8-

131(a)] gives us discretion to consider issues not raised or decided below.”).

                           Right to be Present at the Colloquy

       The right to be present “extends to any communication between the trial judge and

the jury.” Grade, 431 Md. at 95, 64 A.3d at 202 (citations omitted). “[C]ommunications

between the trial judge and the jury relating to the jury’s verdict are generally considered

stages of the trial when the defendant has a right to be present.” Bunch v. State, 281 Md.
680, 685, 381 A.2d 1142, 1144 (1978). We have explained:

       This Court consistently has recognized that an accused in a criminal
       prosecution for a felony has the absolute right to be present at every stage of

5
 “A defendant is entitled to be physically present in person at a preliminary hearing and
every stage of the trial, except (1) at a conference or argument on a question of law; (2)
when a nolle prosequi or stet is entered pursuant to Rules 4-247 and 4-248.” Md. Rule
4-231(b).
                                           - 15 -
      his trial from the time the jury is impaneled until it reaches a verdict or is
      discharged, and there can be no valid trial or judgment unless he has been
      afforded that right . . . It is, moreover, well settled that any communications
      between a judge and the jury which pertain to the action constitute just such
      stages of trial at which the defendant is entitled to be present. Indeed, the
      Supreme Court of the United States, too, has recognized that it is important,
      “especially in a criminal case,” for the defendant “to be present from the time
      the jury is impaneled until its discharge after rendering the verdict.” Shields
      v. United States, 273 U.S. 583, 589, 47 S. Ct. 478, 479, 71 L. Ed. 787, 790
      (1927). Therefore, and in that regard, the Supreme Court has cautioned
      against a court receiving “a communication from the jury and answer[ing] it,
      without giving the defendant and his counsel an opportunity to be present in
      court to take such action as they might be advised . . . .” Id., 273 U.S. at 587,
47 S. Ct. at 479, 71 L. Ed. at 789.

Harris, 428 Md. at 712–14, 53 A.3d at 1178–79 (internal quotation marks and citations

omitted).

      These principles are codified by Maryland Rule 4-326, which governs

communications between the court and jury. See Perez, 420 Md. at 63, 21 A.3d at 1052

(“Md. Rule 4–326(d) provides explicit guidance to a trial court in dealing with

communications from the jury.”). In pertinent part, Rule 4-326 states:

      (A) A court official or employee who receives any written or oral
      communication from the jury or a juror shall immediately notify the
      presiding judge of the communication.
      (B) The judge shall determine whether the communication pertains to
      the action. If the judge determines that the communication does not pertain
      to the action, the judge may respond as he or she deems appropriate.
      Committee note: Whether a communication pertains to the action is
      defined by case law. See, for example, Harris v. State, 428 Md. 700 (2012)
      and Grade v. State, 431 Md. 85 (2013).
      (C) If the judge determines that the communication pertains to the
      action, the judge shall promptly, and before responding to the
      communication, direct that the parties be notified of the communication
      and invite and consider, on the record, the parties’ position on any
      response. The judge may respond to the communication in writing or orally
      in open court on the record.


                                           - 16 -
Md. Rule 4-326(d)(2) (emphasis added). The “very spirit” of Rule 4-236 “is to provide an

opportunity for input in designing an appropriate response to each question in order to

assure fairness and avoid error.” Perez, 420 Md. at 64–65, 21 A.3d at 1053 (quoting Smith

v. State, 66 Md. App. 603, 624, 505 A.2d 564, 574 (1986) cert. denied, 306 Md. 371, 509
A.2d 134 (1986)).

       In the instant case, upon receiving the jury note, the judge’s first responsibility,

pursuant to Rule 4-326, was to ascertain whether the communication “pertained to the

action.” We have steadfastly maintained:

       [A]n accused in a criminal prosecution has the absolute right to be present at
       every stage of trial from the time the jury is impaneled until it reaches a
       verdict or is discharged, and that includes the right to be present when there
       shall be any communication whatsoever between the court and the jury[,]
       unless the record affirmatively shows that such communications were not
       prejudicial or had no tendency to influence the verdict of the jury. We have
       often confirmed that fundamental principle . . . [T]his right is absolute and .
       . . a judgment of conviction ordinarily cannot be upheld if the record
       discloses a violation of the right. The kinds of communication that may be
       regarded as non-prejudicial . . . are those that clearly do not pertain to the
       action or to a juror’s qualification to continue serving and that are of a purely
       personal nature.

Denicolis, 378 Md. at 656–57, 837 A.2d at 950 (2003) (internal quotation marks and

citations omitted). In the case sub judice, the jury note indicated a deadlock on Count 1,

and requested guidance from the court.6 The colloquy, which was prompted by the receipt

of this note, directly related to the jury’s ability to reach a verdict, and thus, it “pertained

to the action” within the meaning of Rule 4-236. See Harris, 428 Md. at 715–16, 53 A.3d
6
  The jury note stated: “After thorough deliberation the jury split on charge #1. No new
information can help us reach consensus. What should we do?”
                                             - 17 -
at 1180 (concluding that communications raising issues that “implicate and concern the

juror’s ability to continue deliberating” pertain to the action); Bunch, 281 Md. at 685, 381

A.2d at 1144 (“[C]ommunications between the trial judge and the jury relating to the jury’s

verdict are generally considered stages of the trial when the defendant has a right to be

present.”).

       In accordance with Rule 4-326,7 at approximately 10:21 p.m., the trial judge notified

the prosecutor and defense attorney of the jury note, and attempted to secure Hart’s

presence. Defense counsel previewed the contents of the note, and, at 10:48 p.m., the trial

judge stated on the record: “While we were waiting for the sheriffs to bring the defendant

and after repeated calls we just found out that there’s a medical emergency.” Without

further inquiry into the voluntariness of Hart’s absence, the judge turned to defense

counsel, and stated: “He’s on his way to the hospital. What do you want to do about the

note?” Defense counsel expressed apprehension about proceeding without his client.

Notwithstanding the reluctance, it was his suggestion to discuss the nature of the deadlock

with the jury for the purpose of gathering information in order to formulate a proper

response to the jury note, but reiterated that his ability to represent his client—by

suggesting a proper response—was limited due to Hart’s absence:

       [DEFENSE COUNSEL]: I think that [the colloquy] would at least give us
       some guidance, because my gut says ask them to come back in the morning
       and continue to deliberate, give them the Allen charge, find out what Mr.

7
  “If the judge determines that the communication pertains to the action, the judge shall
promptly, and before responding to the communication, direct that the parties be notified
of the communication and invite and consider, on the record, the parties’ position on any
response. The judge may respond to the communication in writing or orally in open court
on the record.” Md. Rule 4-326(d)(2)(C).
                                           - 18 -
       Hart’s status is. I’d hate to - - I don’t think I’m in a position to request a
       mistrial without him by my side and without his input.

       We agree with the Court of Special Appeals that the colloquy with the jury

foreperson was a “stage of the trial” at which Hart had a right to be present. We disagree,

however, that Hart’s right to be present for the colloquy was violated. Rule 4-231(c)(3)

provides that the right to be present under subsection (a) is waived by a defendant who,

“personally or through counsel, agrees to or acquiesces in being absent.” Here, defense

counsel consented to Hart’s absence from the colloquy for the limited purpose of obtaining

information with regard to the extent of the jury’s deadlock. The colloquy was factual in

nature, and designed to explore the extent of the deadlock on Count 1.

       Clearly, defense counsel understood his limitations in proceeding without his

client’s presence; thus, he requested that the scope of the inquiry with the foreperson be

limited to exploring the nature of the impasse. See Williams, 292 Md. at 219, 438 A.2d at

1310 (“Where the right of confrontation is not implicated, and where there is involved no

other right requiring intelligent and knowing action by the defendant himself for an

effective waiver, a defendant will ordinarily be bound by the action or inaction of his

attorney.”) (emphasis added). Hart was absent from the proceedings, and it is evident

from the record that defense counsel did not have an opportunity to consult with Hart

regarding the content of the jury note. Defense counsel stated explicitly that his ability to

suggest an appropriate response to the jury note, and represent his client’s interest, was

hindered due to Hart’s absence. He informed the trial judge: “I don’t have Mr. Hart by

my side, which makes me apprehensive to make any moves on his behalf. But perhaps an


                                           - 19 -
inquiry as to how seriously they’re deadlocked[.]” Accordingly, defense counsel seized

the opportunity to gather information about the jury note, and put himself in a position to

confer with his client at a later time about the content of the note. Defense counsel did not

request or consent, in his client’s absence, to the trial court’s answer to the jury

communication, which was to deny a continuance, refuse to give an additional Allen charge

after receiving notice of the impasse, accept a partial verdict, declare a mistrial on Count

1, and discharge the jury. Immediately following the colloquy, defense counsel made clear

the scope of the waiver:

       [DEFENSE COUNSEL]: I think the only thing that I am in a position to
       request at this moment is that they be excused for the night and read the Allen
       charge first thing in the morning, start deliberations again. If they pass a
       similar note suggesting that they’re deadlocked, we can deal with it
       accordingly. But they haven’t been read the Allen charge. And most
       importantly I don’t know what Mr. Hart’s situation [is]. And without him to
       give me his input related to his desires, I would be I think delinquent in my
       duties if I requested a mistrial on his behalf.

Defense counsel objected to any further proceedings in Hart’s involuntary absence,

including the taking of a partial verdict and the declaration of a mistrial on Count 1.

       In the past, “we [have] warned courts against too hastily trying an absent criminal

defendant, thus affecting ‘a waiver of rights that are to be carefully safeguarded.’” Pinkney,
350 Md. at 211, 711 A.2d at 210 (quoting Barnett v. State, 307 Md. 194, 213, 512 A.2d
1071, 1081 (1986)). “Trial in absentia is not favored.” Pinkney, 350 Md. at 218, 711 A.2d

at 214. The trial court abused its discretion, because the judge proceeded in absentia too

hastily: the facts on the record suggest that Hart was involuntarily absent, and the judge

did not inquire as to the seriousness of the Hart’s condition or the expected length of his


                                            - 20 -
absence prior to exercising her discretion to proceed without him. See Pinkney, 350 Md.

at 223, 711 A.2d at 216 (holding that the trial court erred in proceeding in absentia, because

if it had conducted an adequate inquiry into the defendant’s whereabouts, it would have

determined that the defendant was involuntarily absent due to a seizure he had recently

sustained); Stone v. State, 344 Md. 97, 106, 685 A.2d 441, 445 (1996) (“[T]he right to be

present at a trial de novo cannot be considered waived by non-appearance, that is,

withdrawn, when the trial court has information that the appellant’s failure to appear was

neither wilful nor voluntary.”). “The discretion of the trial court to try an absent defendant

should be exercised after a review of all the appropriate concerns and with the recognition

that the public interest and confidence in judicial proceedings is best served by the presence

of the defendant at trial.” Pinkney, 350 Md. at 218, 711 A.2d at 214.

       The judge invalidated the trial by responding to the jury note in Hart’s absence. See

Harris, 428 Md. at 712, 53 A.3d at 1178 (stating that a defendant has a right to be present

for a stage of trial, “and there can be no valid trial or judgment unless he has been afforded

that right”).   Additionally, the judge’s comment to defense counsel’s objection to

responding to the jury note by receiving a partial verdict suggests that Hart’s involuntary

absence was insignificant to the trial judge or that Hart was somehow at fault for his

absence despite evidence to the contrary:

       [DEFENSE COUNSEL]: Mr. Hart is not even in the building.

       THE COURT: I understand that, but that’s through no fault of the court. And
       we don’t know what his circumstances are.

       [DEFENSE COUNSEL]: I agree with that, but I don’t want to - - I mean,
       there’s only a couple of options. He’s either legitimately experiencing
                                            - 21 -
       medical issues, which I think in light of him proceeding through this whole
       trial - - and seemingly the stresses would at some point manifest and come
       to a head, and that would be appropriate with the timing associated with this,
       or he’s faking it which, you know, I don’t put any stock in whatsoever. But
       I don’t think he should be punished by virtue of the fact that he’s fallen ill.

       We hold that the court’s violation of Hart’s right to be present after the colloquy

with the jury foreperson had ended was not harmless error.           Hart was denied this

opportunity to participate or to be informed in a timely manner about how the trial court

intended to proceed following the colloquy. By going beyond the information gathering

requested by defense counsel and answering the jury’s communication, in the defendant’s

absence and without the opportunity for his input, Hart’s right to be present at every stage

of the trial was violated. See Harris, 428 Md. at 712–13, 53 A.3d at 1178–79. As a result,

the colloquy culminated in the trial court’s determination to deny a continuance, decline to

give an additional Allen charge, declare a mistrial sua sponte as to Count 1, and discharge

the jury, during the absence of the one person “most vitally concerned with the trial” and

its outcome. Harris, 428 Md. at 716, 53 A.3d at 1180 (citing Graham v. State, 325 Md.
398, 415, 601 A.2d 131, 139 (1992)).

       The trial court’s error was prejudicial.8 By failing to conduct an adequate inquiry,

and then proceeding with the case after the completion of the colloquy, the trial judge



8
  In Maupin v. Wyoming, the Supreme Court of Wyoming held that the trial court’s decision
to proceed in absentia violated the defendant’s right to be present, and the error was
prejudicial. 694 P.2d 720, 724 (Wyo. 1985). The defendant had been present throughout
trial, but prior to closing arguments, the defendant had a heart attack and was hospitalized.
Maupin, 694 P.2d at 723. The court proceeded in absentia, and during deliberations, the
trial judge responded to a jury note pertaining to the action. Maupin, 694 P.2d at 721–22.
Wyoming’s highest appellate court stated:
                                           - 22 -
denied Hart the opportunity to observe the members of the jury (or to be seen by them) at

a critical stage of the proceedings, consult with defense counsel, provide input, or express

his position. We are unable to say that seeing defense counsel alone at the trial table had

no influence on the verdict of the jury. See Denicolis, 378 Md. at 656, 837 A.2d at 950

(stating communications between the court and jury in a defendant’s absence are

considered prejudicial “unless the record affirmatively shows that such communications

were not prejudicial or had no tendency to influence the verdict of the jury”) (emphasis in

original); Dorsey, 276 Md. at 659, 350 A.2d at 678 (“[U]nless a reviewing court, upon its

own independent review of the record, is able to declare a belief, beyond a reasonable

doubt, that the error in no way influenced the verdict, such error cannot be deemed

‘harmless’ and a reversal is mandated.”).




      We are unable to say in this case that the error was harmless beyond a
      reasonable doubt. Appellant was not present to assist and consult with his
      attorney when instructions on the law were submitted and during closing
      arguments. During deliberations, the jury inquired of the court concerning
      the applicability of self-defense. Appellant was not able to consult or advise
      with his attorney concerning the appropriate means for responding to the
      jury’s inquiry. He was deprived of his right to be present at the trial and to
      be involved in the decisions being made. “The right to be present at trial
      stems in part from the fact that by his physical presence the defendant can
      hear and see the proceedings, can be seen by the jury, and can participate in
      the presentation of his rights [ . . . ] The defendant’s right to be present at all
      proceedings of the tribunal which may take his life or liberty is designed to
      safeguard the public’s interest in a fair and orderly judicial system. The
      presence of counsel alone at trial can never be harmless per se.”
Maupin, 694 P.2d at 723 (quoting Bustamante v. Eyman, 456 F.2d 269, 274–75 (9th Cir.
1972)).
                                            - 23 -
                     Right to be Present at the Declaration of a Mistrial

          We now address the issue of whether Hart had a right to be present at the declaration

of a mistrial. “The grant of a mistrial is considered an extraordinary remedy and should be

granted only if necessary to serve the ends of justice.” Klauenberg v. State, 355 Md. 528,

555, 735 A.2d 1061, 1075 (1999). “While it is in the sound discretion of the trial judge to

declare a mistrial, he or she may do so only if a ‘high degree’ of necessity demands that he

or she do so . . . This is so in order to ensure fairness to the defendant[.]” Mansfield v.

State, 422 Md. 269, 287, 29 A.3d 569, 579–80 (2011) (internal citations omitted). “[T]he

United States Supreme Court has declined to create a rigid test for determining manifest

necessity. Instead, that determination is left to the sound discretion of the trial judge[.]”

Simmons, 436 Md. at 214, 81 A.3d at 390 (citations omitted).

          “The question of whether manifest necessity exists for the purposes of double

jeopardy in the case of a mistrial depends on the unique facts and circumstances of the

case.” Id.; see also Hubbard v. State, 395 Md. 73, 90, 909 A.2d 270, 280 (2006). We have

stated:

          The decision to declare a mistrial is an exercise of the trial judge’s discretion
          and is entitled to great deference by a reviewing court. Renico v. Lett, 559
U.S. 766, [773–74,] 130 S. Ct. 1855, 1863, 176 L. Ed. 2d 678, 687 (2010);
          [Arizona v. Washington, 434 U.S. 497, 510, 98 S. Ct. 824, 832, 54 L. Ed. 2d
717, 731 (1978)]. A genuinely deadlocked jury is considered the prototypical
          example of a manifest necessity for a mistrial. Blueford v. Arkansas, –––
          U.S. ––––, ––––, 132 S. Ct. 2044, 2052, 182 L. Ed. 2d 937, 945 (2012); State
          v. Crutchfield, 318 Md. 200, 209, 567 A.2d 449, 453 (1989). The term
          “genuinely deadlocked” suggests, however, “more than an impasse; it
          invokes a moment where, if deliberations were to continue, ‘there exists a
          significant risk that a verdict may result from pressures inherent in the
          situation rather than the considered judgment of all the jurors.’” United


                                               - 24 -
       States v. Razmilovic, 507 F.3d 130, 137 (2d Cir. 2007) (quoting Washington,
434 U.S. at 509, 98 S. Ct. at 832, 54 L. Ed. 2d at 730).

Fennell, 431 Md. at 516–17, 66 A.3d at 640. “[I]n order to determine manifest necessity

to declare a mistrial, the trial judge must weigh the unique facts and circumstances of each

case, explore reasonable alternatives, and determine that no reasonable alternative exists.”

Quinones v. State, 215 Md. App. 1, 17, 79 A.3d 381, 390 (2013) (citing Hubbard, 395 Md.

at 92, 909 A.2d at 281). “Thus, after jeopardy attaches, retrial is barred if a mistrial is

declared without the defendant’s consent unless there is a showing of ‘manifest necessity’

to declare the mistrial.” State v. Woodson, 338 Md. 322, 329, 658 A.2d 272, 276 (1995).

“[R]etrial is barred by the Fifth Amendment where reasonable alternatives to a mistrial,

such as a continuance, are feasible and could cure the problem[.]” Cornish v. State, 272
Md. 312, 320, 322 A.2d 880, 886 (1974). The manifest necessity analysis is applicable in

cases involving a jury deadlock:

       Although the Supreme Court refuses to require trial courts to jump over
       specified hurdles in mechanical fashion prior to declaring a mistrial, its
       preference for the exercise of judicial discretion does not obviate the manifest
       necessity analysis. See [Illinois v. Somerville, 410 U.S. 458, 462, 93 S. Ct.
1066, 1069, 35 L. Ed. 2d 425, 430 (1973)] (noting that mistrial by manifest
       necessity is appropriate where “the ends of substantial justice cannot be
       attained without discontinuing the trial” (quoting Gori v. United States, 367
U.S. 364, 368, 81 S. Ct. 1523, 1526, 6 L. Ed. 2d 901, 904 (1961))). The trial
       court must determine still that no reasonable alternative to a mistrial
       exists. In the context of a hung jury, therefore, the trial court must
       determine ordinarily that genuine jury deadlock exists, such that further
       deliberations are unlikely to be productive. See Washington, 434 U.S. at
       509, 98 S. Ct. at 832, 54 L. Ed. 2d at 730 (permitting retrial where the court
       discharges a “genuinely deadlocked jury”). This view is entirely consistent
       with the Supreme Court’s decision in Blueford. The Court did not determine,
       in that case, that the manifest necessity standard is reached automatically
       whenever the judge determines that deadlock exists, without further inquiry.
       Rather, in Blueford, the Court reasoned that no further inquiry was needed to
                                            - 25 -
       establish genuine deadlock after the jury indicated that it was deadlocked
       hopelessly and unlikely to reach a verdict.

Fennell, 431 Md. at 519–20, 66 A.3d at 642 (emphasis added). Cornish, 272 Md. at 318,

322 A.2d at 884 (“Ordinarily a retrial is permitted where the mistrial was caused by the

jury’s inability to reach a verdict[.]”).

       We hold that manifest necessity did not exist, and the trial judge abused her

discretion in declaring a mistrial in Hart’s involuntary absence. The unique facts and

circumstances of this case are that the jury had only been deliberating approximately three

and a half hours; the written note was given to the trial judge late in the evening, at 10:21

p.m.; Hart was involuntarily absent and whether or when he would return to the trial court

was unknown; and absent was a good reason why the jurors could not have returned after

a short continuance for further proceedings. Given these circumstances, the trial judge

acted prematurely in determining that manifest necessity existed.

       Prior to the declaration of a mistrial, the trial court was obliged to explore reasonable

alternatives. “[R]etrial is barred by the Fifth Amendment where reasonable alternatives to

a mistrial, such as a continuance, are feasible and could cure the problem[.]” Cornish, 272
Md. at 320, 322 A.2d at 886. In Jourdan v. State, this Court held that a trial court erred in

declaring a mistrial sua sponte when the prosecutor became ill shortly after trial began.

275 Md. 495, 511–12, 341 A.2d 388, 398 (1975). We held that manifest necessity did not

exist where a short continuance would have allowed another prosecutor sufficient time to

prepare for trial in light of the fact that the original prosecutor stated he only had ten to

fifteen minutes to prepare. Id. We explained:


                                            - 26 -
       In the present case, no reason has been suggested why the alternate remedy
       of a continuance was not feasible. If it would have taken the Assistant State’s
       Attorney until the next morning to get ready for the trial, a continuance until
       that time could have been granted. Or, if there were some reason (not
       apparent on this record) why the Assistant State’s Attorney could not handle
       the prosecution the next day or shortly thereafter, the case could have been
       continued for a reasonable time until the Deputy State’s Attorney was able
       to resume his duties. As the six month jury term of this jury was far from
       over, the jury could have been called back as soon as the Deputy State’s
       Attorney was ready to resume his duties.

Id.

       Here, the judge asked the foreperson if additional time for deliberations the next day

would be beneficial. The foreperson responded no. However, given Hart’s absence, the

lateness of the hour, the extent of the jury’s deliberations, and the rejection of the request

for an additional Allen charge after the notice of an impasse, the trial judge’s reliance on

the foreperson’s opinion was not a reasonable alternative to a continuance:

       THE COURT: With respect to what you’re referring to, the Allen charge,
       basically that’s already been given in the jury instruction . . . They’ve already
       got this. The foreperson came out. He indicated that, you know, they’ve
       taken breaks, they’ve gone over it, in response to my question, because the
       note wasn’t clear where it says no new information could help. And the
       response to my question was whether he was talking about information from
       us or information from the deliberations, and he said both. So based on his
       responses to my questions I’m not going to ask them to deliberate any
       further[.]

The judge, however, failed to consider the propriety of proceeding in absentia, and the

impact Hart’s absence could have on the jury. In its unreported opinion, the Court of

Special Appeals held:

       Due to the factual nature of the inquiries surrounding the trial court’s
       decision to declare a mistrial, we hold that Rule 4-231 required Hart to be
       present. As Hart was involuntarily absent due to a medical condition, none


                                            - 27 -
       of the exceptions to the Rule apply. The declaration of a mistrial in Hart’s
       absence, therefore, was in error under Rule 4-231.

       Although the violation of Rule 4-231(b) would be sufficient, our views are
       confirmed by the analogy to a defendant’s right to be present when a verdict
       is received. A defendant’s right to be present at a declaration of a mistrial is
       similar to the defendant’s right to be present for the receipt of a verdict
       because, as the cases hold, the mere face-to-face contact with the defendant
       may cause some of the jurors to change their position:

         When a jury returns to the courtroom, faces the accused, and, typically,
         is subject to a poll of the verdict, the psychological influence of the eye-
         to-eye contact between juror and defendant may be significant enough
         to cause a juror to change his or her mind when outside the pressure of
         the jury room.

       Kimes v. United States, 569 A.2d 104, 111 (D.C. 1989). The same rationale
       applies to a mistrial, when the jurors, upon seeing the defendant in court,
       might change their prior “unequivocal” stances that led to the deadlock in the
       first place. Thus, we conclude that, in this instance, Hart’s [right] to be
       present was violated by the trial court’s order of a mistrial during his
       involuntary absence. Because of the importance the presence of the
       defendant may have in their minds of the jury, this error is not harmless.

We agree with this rationale. The decision to declare a mistrial does not fall within an

exception to the right to be present under Rule 4-231(b). It is unclear whether any jurors

would have changed their minds at the time they were summoned to the courtroom to enter

a partial verdict had Hart been present.

       Critically, the judge and counsel were aware of the following: Hart’s absence due

to a medical emergency; Hart did not have the opportunity to waive his right to be present

or to consult with defense counsel; and defense counsel could not request a mistrial in his

client’s absence. As discussed above, the trial judge did not inquire into the voluntariness

of Hart’s absence or determine whether the absence would be short or prolonged. Instead,

the judge outright rejected defense counsel’s reasonable request for a short continuance to
                                            - 28 -
ascertain Hart’s status.9 Granting a short continuance, however, was feasible and would

have cured the problem associated with proceeding in Hart’s absence. A continuance

would have permitted the jury to adjourn for the evening, allowed time for defense counsel

to ascertain Hart’s status and confer with his client, and it would have ameliorated, among

other things, the court’s error in receiving a partial verdict in Hart’s absence. Notably, the

prosecutor did not object to defense counsel’s request for additional deliberations (although

he implied the effort ultimately may be futile). That these proceedings also occurred late

in the evening, at nearly 11 p.m., following a two-day trial is also a relevant factor.

       By proceeding without Hart, the court denied the defendant an opportunity to object

to the declaration of the mistrial. Defense counsel objected to any court action beyond fact

gathering until he could assess Hart’s status and consult with his client. Under these

circumstances, the declaration of a mistrial was premature: manifest necessity—a high

degree of necessity—did not exist, because the defendant was involuntarily absent and he

did not waive his presence, and the judge did not adopt any reasonable alternatives to the

declaration.

       We recall that manifest necessity must exist in order to avoid double jeopardy. See

Simmons, 436 Md. at 214, 81 A.3d at 390 (describing the “burden of justifying the mistrial”

as “a heavy one”) (quoting Washington, 434 U.S. at 505, 98 S. Ct. at 830, 54 L. Ed. 2d at

728). The Supreme Court has characterized the burden of proving manifest necessity as a

“high degree” of necessity:


9
  Prior to and after the colloquy, defense counsel posed the reasonable alternative of
continuing the case until the next day.
                                            - 29 -
       [I]n Arizona v. Washington, the Supreme Court expounded upon Justice
       Story’s “classic formulation” of manifest necessity, noting that “[t]he words
       ‘manifest necessity’ appropriately characterize the magnitude of the
       prosecutor’s burden.” 434 U.S. at 505, 98 S. Ct. at 830, 54 L. Ed. 2d at 728.
       The Supreme Court recognized that although “those words do not describe a
       standard that can be applied mechanically or without attention to the
       particular problem confronting the trial judge . . . . we assume that there
       are degrees of necessity and we require a ‘high degree’ before
       concluding that a mistrial is appropriate.” Washington, 434 U.S. at 506,
       98 S. Ct. at 830–31, 54 L. Ed. 2d at 728–29. See also In re Mark R., 294 Md.
244, 249–50, 449 A.2d 393, 397 (1982).

       To meet this “high degree” of necessity, our cases establish that “to
       determine whether manifest necessity to declare a mistrial over defense
       objection exists, the trial judge must engage in the process of exploring
       reasonable alternatives and determine that there is no reasonable alternative
       to the mistrial.” Hubbard v. State, 395 Md. 73, 92, 909 A.2d 270, 281 (2006).

Simmons, 436 Md. at 215, 81 A.3d at 390–91 (emphasis added).

       This is a unique case involving the interrelationship of the right to be present and

manifest necessity. Manifest necessity did not exist on the basis of the record before us,

because Hart was involuntarily absent, and the court failed to grant a continuance to

determine the expected length of Hart’s absence prior to its decision to proceed in absentia.

We hold that the trial court erred in declaring a mistrial sua sponte, because of the court’s

failure to conduct critical inquiries, which are explained above, prior to exercising its

discretion to proceed in absentia. Because the declaration of a mistrial occurred in the

absence of manifest necessity, a retrial is prohibited on the grounds of double jeopardy.

See Jones v. State, 17 Md. App. 504, 516, 302 A.2d 638, 645 (1973) (“[T]he question

whether retrial following a sua sponte judicially declared mistrial without the defendant’s

consent is prohibited by the double jeopardy clause of the Fifth Amendment is to be



                                           - 30 -
resolved by a determination whether the mistrial declaration was an abuse of judicial

discretion.”).

                                        Conclusion

       Accordingly, we affirm the judgment of the Court of Special Appeals. The trial

court abused its discretion, and violated Hart’s right to be present during critical stages of

trial. The first error was in answering the jury note in the defendant’s absence. The second

error—the declaration of a mistrial in the absence of manifest necessity—prohibits retrial

on the grounds of double jeopardy. See Jones, 17 Md. App. at 517–18, 302 A.2d at 646.

Therefore, double jeopardy prohibits a retrial as to the allegations contained in Count 1.

                                              JUDGMENT OF THE COURT OF
                                              SPECIAL APPEALS IS AFFIRMED.
                                              PETITIONER TO PAY THE COSTS.




                                            - 31 -